Citation Nr: 1827122	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to February 1957, from April 1958 to January 1960 and from June 1960 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in February 2018.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Special monthly compensation is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017).  The criteria for determining the need for aid and attendance are set forth under 38 C.F.R. 3.352(a).  As the Veteran does not have any single disability evaluation as 100 percent disabling or more, the evidence must reflect that the Veteran requires regular aid and attendance or is housebound.  See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

At the February 2018 video conference hearing, the Veteran testified that the March 2015 disability benefits questionnaire for aid and attendance did not address his service-connected disabilities, namely the left knee and ankle, which he reports requires the need for the aid and attendance of another person.  Although VA medical records reflect that the Veteran was in receipt of assistance with activities of daily living and other activities on a daily basis, it is unclear whether such assistance was required due mainly to his service-connected disabilities.  The Board finds that there is insufficient evidence of record to adjudicate the special monthly compensation claim at this time, and that a VA examination is needed.  38 C.F.R. § 3.326(a).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

2.  Schedule the Veteran for a VA aid and attendance/housebound examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

The examiner should address whether the Veteran's service-connected disabilities result in any of the following:  

(a).  Blindness or near blindness so as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; 

(b).  An inability to dress or undress himself, or to keep himself ordinarily clean and presentable;

(c).  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;

(d).  Inability to feed himself through loss of coordination of upper extremities or through extreme weakness;

(e).  Inability to attend to the wants of nature; 

(f).  Incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; 

(g).  The loss or loss of use of either (i) both lower extremities; or (ii) one lower extremity and one upper extremity, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(h).  The loss or permanent loss of use of one or both feet.  To make this determination, the examiner must consider whether the Veteran's actual remaining foot function, including balance and propulsion, could be accomplished equally well by an amputation stump with prosthesis.

It is essential the examiner provide explanatory rationale for opinions on these determinative issues, citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

